UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4572



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TONY ZAQUECE WHEELER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior,
Senior District Judge. (1:06-cr-00323-WLO)


Submitted:   December 13, 2007         Decided:     December 18, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Randall S.
Galyon, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tony Zaquece Wheeler was convicted by a jury of five

counts of distribution of crack cocaine.              He was sentenced to the

statutory mandatory minimum sentence of 240 months in prison.                  On

appeal, he challenges the sufficiency of the evidence supporting

his convictions and the reasonableness of his sentence. We affirm.

              We will not reverse a conviction on the grounds of

insufficiency of the evidence unless the prosecution has clearly

failed      to   present    evidence     supporting    a   conclusion     of   the

defendant’s guilt beyond a reasonable doubt.               See United States v.

Jones, 735 F.2d 785, 791 (4th Cir. 1984).              Here, Wheeler contends

that the testimony of two eye witnesses that he distributed crack

on   five    separate      occasions    was     insufficient   to   support    his

convictions       in    the    absence     of     fingerprints      and   further

corroboration, especially given the background of a cooperating

witness.     However, the uncorroborated testimony of one witness may

be sufficient to sustain a conviction.               Unites States v. Wilson,

115 F.3d 1185, 1190 (4th Cir. 1997).               In addition, while Wheeler

questions the reliability of the witnesses’ testimony, we will not

reexamine credibility findings. See United States v. Saunders, 886
F.2d 56, 60 (4th Cir. 1989).           Accordingly, we find that sufficient

evidence supported Wheeler’s guilt beyond a reasonable doubt.

             With regard to Wheeler’s sentence, the district court

lacked the authority to sentence Wheeler below the statutory


                                       - 2 -
mandatory minimum sentence.     See United States v. Allen, 450 F.3d
565, 568-69 (4th Cir. 2006).     Thus, Wheeler’s sentence, which was

within   the    presumptively   reasonable   guideline   range,    was

reasonable.    See United States v. Moreland, 437 F.3d 424, 433 (4th

Cir.), cert. denied, 126 S. Ct. 2054 (2006) (standard of review).

            Accordingly,   we   affirm   Wheeler’s   convictions   and

sentence.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                             AFFIRMED




                                 - 3 -